[image00001.jpg]












Official Payments Holdings, Inc.


Management Incentive Plan ("MIP")








Fiscal Year:  2013


This Official Payments Holdings, Inc  ("OPAY" or the "Company") Fiscal Year
Management Incentive Plan  ("MIP" or the "Plan") supersedes all previous
documents or agreements, whether oral or written, relating to annual incentive
or variable compensation.  The entire Plan content is contained herein, and no
one at the Company is authorized or permitted to enter into any additional or
other incentive compensation agreements, or make any verbal or written
representations, regarding incentive compensation under the MIP without the
express written permission of OPAY's Chief Executive Officer.


1.  PLAN PURPOSE


The Plan is designed to:


1. Align the management team's financial interests with those of the Company's
shareholders;
2.  Support a performance-oriented environment that rewards business drivers and
business contributors for the achievement of specific performance metrics;
3. Provide for the recognition of individual performance and contributions for
incentive consideration;
4. Attract, motivate and retain key management critical to the long-term success
of the Company; and
5. Align compensation with the Company's business strategy, values and
management initiatives.


2.  EFFECTIVE DATE


This Plan shall take effect on the first day of October in the Fiscal Year
represented above and shall remain in effect through the thirtieth day of
September 30 of the Fiscal Year represented above unless otherwise modified,
suspended or terminated at the sole discretion of the Chief Executive Officer of
the Company.


3.  ELIGIBLITY


Those employees deemed eligible to participate in the MIP (hereinafter called
"Participants") are selected by OPAY's Chief Executive Officer.  (Reference in
the MIP to actions by OPAY's Chief
 
Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 1 of 8 Pages

--------------------------------------------------------------------------------

Executive Officer shall also refer to approval, to the extent the Company's
procedures provide, by the Compensation Committee (the "Compensation Committee")
of the Board of Directors.) To be eligible to receive any incentive recognition
under the MIP, a participant must sign and return the Participant
Acknowledgement of Receipt as acknowledgement and agreement to the terms of the
MIP, within 30 days after receipt.  Notwithstanding any references in the MIP as
to actions by the CEO or the Plan Administrator, any decisions with respect to
the CEO compensation will be made exclusively by the Compensation Committee.


Participation is determined on a year-to-year basis at the sole discretion of
the Company.  Continued participation in the Plan is not guaranteed and may be
discontinued at any time with or without reason or specific communication.


4.  PLAN DESIGN




• Participant Pool
Approved MIP Participants will be at the Director career level or above.
Potential Participants at a career level below Director may be added at the
discretion of the CEO.


Participants will be eligible for management incentive compensation
consideration based upon pre-determined company performance metrics and assessed
individual performance / contribution, with individual Participant incentive
opportunity calculated based upon a pre-determined percentage of the
Participant's base salary at the start of the Plan year or as of the date of
hire, as appropriate.


In addition, the MIP will maintain a discretionary pool for the recognition of
both MIP Participants and other nominated employees at the end of the fiscal
year.  The payment of the discretionary component will be determined and
approved by the Chief Executive Officer.


• MIP Goals
"MIP Goals" consist of two key and discrete performance metrics:


1) an overall company performance metric of Adjusted EBITDA from continuing
operations defined by net income from continuing operations before interest
expense net of interest income, income taxes, depreciation and amortization,
restructuring charges, and stock-based compensation in both equity and cash, to
include adjustments as may be determined by the Compensation Committee and,


2) for executive officers, the achievement of individual performance goals that
relate to strategic objectives based on each such officer's area of
responsibility, which goals are approved by the Compensation Committee, and for
other participants in the plan, assessed individual performance as determined
through the Company's annual Performance Review period based on the
Participant's overall Participant performance rating and achievement of
individual performance goals, which goals are approved by both the supervising
manager and senior executive of the Participant's business unit, and subject to
CEO review and approval.


Participant incentive eligibility will be determined and calculated based (x) on
overall company performance (EBITDA) in relation to Threshold, Target and
Stretch performance goals and (y) on individual performance as determined by the
annual Performance Review process, with the
Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 2 of 8 Pages

--------------------------------------------------------------------------------

weighting of the two factors being determined by the career level of the
participant (CEO, Section 16/Senior Vice President, Vice President, Director).
The allocation for each metric is specified on each Participant's Target Goal
Worksheet. A Participant must be rated at Meets Expectations or higher on
his/her FY2013 Performance Review to be eligible for any incentive payment under
this plan.


Should overall company performance (EBITDA) fall below the threshold performance
level required under the MIP provisions but remain positive, the Chief Executive
Officer, at his/her sole discretion, may provide for individual Participant
incentive recognition based upon the funding of the discretionary incentive pool
and assessed individual performance.


The overall Company performance metric (EBITDA) is set at a threshold
performance level consistent with the Company's strategic business planning and
budgeting process.


• Participation Performance Minimum Thresholds
If the threshold EBITDA performance goal is met, Participants in the Plan will
be eligible for incentive compensation consideration under the company
performance metric. The remaining incentive opportunity will be based upon
assessed individual performance, weighted as noted above, based upon the overall
performance rating of the employee from his/her Performance Review and
achievement of individual performance goals.  There will be no pay-out under the
individual or company performance components for an assessed overall performance
rating that is below Meets Expectations. All executive incentive compensation
awards under this Plan are subject to the review and approval of OPAY's Chief
Executive Officer and the Compensation Committee.




5.  ADMINISTRATIVE PROVISIONS


• Payment
Incentive calculations will be based upon the Participant's base salary at the
start of the plan year, i.e. October 1st of the current fiscal year or as of the
date of hire, as appropriate, or as soon thereafter as the Company takes action.
Awards will be paid only to those Participants who are considered active on the
last day of the Fiscal Year, i.e. September 30 of the current (or most recent
fiscal year if ended).  No pro-ration shall be applied to incentive eligibility
for termination of employment for any reason prior to the end of the MIP year or
for early termination of the MIP, with or without notice.  Irrespective of
termination date, an employee whose employment is terminated for cause or
voluntary resignation either (1) during or (2) following the end of the MIP plan
year prior to receipt of incentive compensation payment shall be deemed
ineligible for payment under the MIP provisions.


Payment will be made to the Participant in accordance with standard payroll
procedures and will be subject to applicable withholdings and deductions.
Participants will receive their awards in the first quarter following the MIP
plan (fiscal) year end.


• Adherence to Company Policies
Each Participant is required to comply with all Company policies including, but
not limited to, OPAY's Business Code of Conduct.  A Participant's failure to
adhere to any Company policy shall render that Participant ineligible to receive
any payment under the MIP.
Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 3 of 8 Pages

--------------------------------------------------------------------------------





• Alterations, Interpretation and Review
OPAY Human Resources will be charged with the responsibility for the
administration of the MIP's provisions and all other incentive compensation
plans and policies.  Participants seeking clarification of its provisions or
incentive policy should direct their inquiries to the OPAY Human Resources
Department Head, as the Plan Administrator.


The Plan Administrator shall have full power and discretionary authority to
administer the MIP in accordance with its terms and subject to the requirements
of applicable law. The Plan Administrator shall have the authority and
responsibility to: (i) construe the terms of the MIP, including the authority to
remedy any omissions, ambiguities or inconsistencies in the provisions of the
MIP and (ii) resolve all questions of fact under the MIP, including, without
limitation, questions concerning eligibility, participation and benefits and all
other related or incidental matters. The Plan Administrator's decisions and
determinations (including determinations of the meaning and reference of terms
used in the MIP) shall be conclusive and binding upon all Participants and their
beneficiaries, heirs and assigns.


•Partial Service, Promotion, Transfer, Disability/Death & Leave of Absence


Partial Service
Partial service employees who are newly hired or promoted into an
incentive-eligible position so as to become a Participant after the beginning of
the Fiscal Year but prior to the first day of July of that Fiscal Year, may
become eligible to receive a prorated payment if so determined by OPAY's Chief
Executive Officer.  Incentive eligibility will be calculated as and from the
commencement of the first of the month following the date of new hire or date of
promotion.


Transfer
Plan Participants who transfer to another position within the Company during the
MIP year may continue to be eligible for incentive compensation or may be
removed if they transfer to an ineligible position. Human Resources, in
conjunction with the Chief Executive Officer and the employee's direct manager,
will determine eligibility.  The Participant's incentive targets may be adjusted
as deemed appropriate.


Disability/Death
If a Plan Participant becomes totally disabled (as determined for purposes of
the Plan by the Company's long-term disability plan), or dies during the Plan
year (but after the end of the first quarter), the Plan Participant (or the
designated beneficiary) will be eligible to receive incentive compensation based
upon the Participant's performance up to the end of the fiscal quarter in which
the disability or death (annualized through the end of the year) occurs.  Any
resulting award determined under the Participant's MIP Opportunity Worksheet
will be pro-rated to the effective date of death or permanent disability.
 Payment, if any, will be processed in accordance with the Plan.


                        Leave of Absence (LOA)
A Participant is considered active in the MIP when on an approved Leave of
Absence for a period not to exceed three (3) months.  No change in individual
performance targets will be made with respect to such a leave.  For LOA's
greater than three (3) months, MIP eligibility and participation will be
suspended until active status is resumed and the final
Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 4 of 8 Pages

--------------------------------------------------------------------------------

payment will be pro-rated to reflect the period of time on approved LOA, unless
applicable state or federal law mandates that employees on leaves greater than
three (3) months remain active in the plan.


• Tax Liabilities
Deductions for all appropriate local, state and federal tax liabilities will be
calculated and withheld from all MIP payments.
 
• Employment-at-Will
Except as individual employment agreements may otherwise provide, the employment
of all Participants at OPAY is for an indefinite period of time and is
terminable at any time, for any or no reason, by either the Participant or the
Company.  The MIP shall not be construed to create a contract of employment for
a specified period of time between the Company and any Participant.  The Company
retains the rights to change its employment and compensation policies and
practices at any and all times.


• Events Not Covered by the Plan
The Chief Executive Officer will review any event not described or anticipated
by the MIP and will have the sole discretion to determine the final and binding
resolution.  This may include recognition of any financial adjustments that are
not associated with the efforts of the Participant(s).
  

 • Other Agreements
This MIP plan, including any amendment or supplement hereto, constitutes the
entire understanding of OPAY and its subsidiaries and affiliates with respect to
the MIP and cancels and supersedes all other policies or agreements relating to
such compensation.  No person at the Company, other than the Chief Executive
Officer, is authorized or permitted to enter into any additional or other
agreements, or make any verbal or written representations, regarding incentive
compensation for Participants.  Nothing in the MIP shall be construed to create
or imply the creation of a term contract, nor a guarantee of employment for any
specific period of time between OPAY and any of its divisions or subsidiaries,
and any Participant.


• Modification, Suspension or Termination
The Company may unilaterally modify, suspend or discontinue, at any time, in
whole or in part, and if suspended, may reinstate any or all of the provisions
of the MIP with or without notice. All modifications are effective as of the
date designated in the decision made by the Chief Executive Officer, regardless
of when notice of such changes, if any such notice is provided, is given.  The
Company, at its sole discretion, may publish revisions to the MIP from
time-to-time and such revisions shall govern the operation of the MIP for all
Participants.  Modifications of and additions to all or any part of the MIP will
not necessarily result in the re-publication of the entire plan.


• Compliance with Section 409A
 The MIP plan and its Agreement are intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith.  Terms defined in the Plan shall have the meanings given
such terms under Section 409A if and to the extent required to comply with
Section 409A.  In any event, the Company makes no representations or warranty
and shall have no liability to the Participant or any other person, other than
with respect to payments made by OPAY in violation of the provisions of the MIP,
if
Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 5 of 8 Pages

--------------------------------------------------------------------------------

any provisions of or payments under the MIP are determined to constitute
deferred compensation subject to Code Section 409A but not to satisfy the
conditions of that section.




• Effect on Other Plans
Whether the accrual or payment of the amounts under the MIP causes a Participant
to accrue or receive additional benefits under any pension or other plan is
governed solely by the terms of such other plan.


• Non-Transferability
Neither the Participants nor anyone claiming an interest through him, her, or
them will have any right to assign, pledge, or otherwise transfer the right to
receive a payment under the MIP.  Any rights to such payments are expressly
declared to be non-assignable and nontransferable.  Unless the law requires
otherwise, no unpaid amounts will be subject to attachment, alienation,
garnishment, or execution, or be transferable if the Participant becomes
bankrupt or insolvent, for the satisfaction of the debts of, or other
obligations or claims against, the Participant or any person or entity claiming
an interest through him or them, including claims for alimony, support, or
separate maintenance.


• ERISA Treatment
The Company intends that the MIP be exempt from regulation under the Employee
Retirement Income Security Act of 1974 ("ERISA").  The Company and the
Administrator must at all times interpret and administer the MIP in a manner
consistent with that exemption.


• Limitations on Liability
Notwithstanding any other provisions of the MIP, no individual acting as a
director, manager, officer, other employee, or agent of the Company will be
liable to any Participant, former Participant, spouse, or any other person for
any claim, loss, liability, or expense incurred in connection with the MIP, nor
will such individual be personally liable because of any contract or other
instrument he executes in such other capacity.  The Company will indemnify and
hold harmless each director, manager, officer, other employee, or agent of the
Company to whom any duty or power relating to the administration or
interpretation of the MIP has been or will be delegated, against any cost or
expense (including attorneys' fees) or liability (including any sum paid in
settlement of a claim with the Board's approval) arising out of any act or
omission to act concerning the MIP unless arising out of such person's own
fraud, willful misconduct, criminal conduct or bad faith.


• Effect on and of Transactions
The Company and its affiliates retain full authority to enter into
any transactions involving the Company and the business without any consent from
any Participant in his capacity as such.  The existence of the MIP does not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, or to merge or to consolidate, or to dissolve, liquidate, sell, or
transfer all or any part of its business or assets, and no Participant shall
have any claim against the Company by reason of any such action or transaction
or the fact that such action or transaction had an effect (adverse or otherwise)
on the calculation of the MIP's metrics or goals.


• Unfunded: Unsecured
The MIP will at all times be entirely unfunded and no provision will at any time
be made with respect to segregating assets of the Company for payment of any
benefits hereunder.
Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 6 of 8 Pages

--------------------------------------------------------------------------------

Additionally, nothing contained herein may be construed as giving a Participant,
his or her beneficiary, or any other person, any equity or other interest of any
kind in any assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person.  As to any
claim for any unpaid amounts, a Participant, his or her beneficiary, and any
other person having a claim for payment will be unsecured creditors.


• Dispute Resolution
Any action to enforce, arising out of or in connection with, or relating in any
way to any of these provisions shall be brought in any state or federal court
otherwise having jurisdiction that is located in Gwinnett County, Georgia, and,
as a condition to receiving and retaining an Award, each Participant consents to
the jurisdiction of such courts located in Gwinnett County, Georgia and agrees
not to argue that any such court is an inconvenient forum.


• Applicable Law
The laws of the State of Georgia (other than its choice of law provisions)
govern the MIP and its interpretation.


Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 7 of 8 Pages

--------------------------------------------------------------------------------





PARTICIPANT ACKNOWLEDGEMENT OF RECEIPT


I acknowledge the following:


1. That I have received and understand the terms and conditions of the
Management Incentive Plan as set forth and for the Fiscal Year term above
herein;
2. That I have received a copy of the MIP document;
3. That all awards are subject to the terms of the MIP document;
4. That I must be (i) actively employed through the final day of the MIP plan
year, established to be the thirtieth day of September of the Fiscal Year, and
(ii) not have been terminated for cause or have voluntarily resigned either
during the MIP plan year or following the end of the MIP plan year, prior to
receipt of the MIP incentive compensation payment;
5. That the MIP Opportunity Worksheet indicates my MIP opportunity for the
Fiscal Year based on the MIP's provisions herein; and
6. That the Company may amend, suspend or terminate the MIP at any time and for
any reason.






 
 
 
 
 
Plan Participant Signature
 
 
 
Date





 
 
 
 
 
Plan Administrator Signature
 
 
 
Date

 
 
Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))
Page 8 of 8 Pages

--------------------------------------------------------------------------------

MIP OPPORTUNITY WORKSHEET
** THE METRICS IN THIS DOCUMENT ARE COMPANY AND PERSONALLY CONFIDENTIAL.
THEY ARE NOT FOR DISCLOSURE **
FISCAL YEAR:  2013




Participant Name:
((Name))                                                                                                          Proration
Factor: ((xx%))


Career Level / Title: ((Title))






Bonus Percentage – Company Performance
(EBITDA):                                                                                                                                     ((xx%))
Bonus Percentage – Individual
Performance:                                                                                                                                                                          ((xx%))
Meets Expectation = 75%
Exceeds Expectations = 100%
Far Exceeds Expectations = 110%




THRESHOLD EBITDA:
TARGET EBITDA:
 
STRETCH EBITDA
 
$x
 
$x
 
$x
 
 
 
 
MEETS
MEETS
MEETS
Company = $____
Company = $____
Company = $____
Individual = $____
Individual = $____
Individual = $____
TOTAL:  $_____
TOTAL:  $_____
TOTAL:  $_____
 
 
 
EXCEEDS
EXCEEDS
EXCEEDS
Company = $____
Company = $____
Company = $____
Individual = $____
Individual = $____
Individual = $____
TOTAL:  $_____
TOTAL:  $_____
TOTAL:  $_____
 
 
 
FAR EXCEEDS
FAR EXCEEDS
FAR EXCEEDS
Company = $____
Company = $____
Company = $____
Individual = $____
Individual = $____
Individual = $____
TOTAL:  $_____
TOTAL:  $_____
TOTAL:  $_____



Official Payments Holdings, Inc.  MIP FY2013
Participant Name: ((Name))